DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claim 1 line 16 recites the limitation “the upper plate is located at a position which is opposite to a liquid level formed by the electrolyte and is higher than the liquid level” uses is the relative term “higher” which renders the claim indefinite. The term “higher” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. In order to advance prosecution the examiner is interpreting this limitation to be “the upper plate is located at a position which is opposite to a liquid level formed by the electrolyte”.
	
	Claims 1, 2, 3 and 6 make use of the relative terms “upper” and “lower” which render the metes and bounds of the claims indefinite. For example, in one orientation what is “upper” and “lower” will be “lower” and “upper”, respectively, if the first orientation is rotated 180º. In order to advance prosecution, the examiner is interpreting these limitations to indicate opposite each other, such as “an upper plate coupled to the lower plate” is interpreted as “a second plate coupled to the first plate, opposite each other”.
Claim 3 contains the trademark/trade name Teflon.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe the material of the upper and lower plates, and, accordingly, the identification/description is indefinite.


	Claims 4-5 and 7 are rejected as being dependent upon the rejected claim 1 above.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4-5 and 7 is/are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by Jung US20160322677A1 (cited in IDS filed 02 June 2020).


Regarding claim 1, Jung discloses a device for analyzing an active material of an electrode (Jung, [0003], [0007]-[0034], [0046]-[0103], Figs. 1-21) comprising:
a lower plate (Jung, [0056], [0060], [0094], [0098]-[0100], Figs. 1, 3, 16-20, cap or upper case 30; in the alternative [0060], [0094], [0098]-[0100], Figs. 2-3, 16-20, case or lower case 42) configured to receive the electrode (Jung, [0056], Figs.1-3, 16-20, first electrode structure (cathode/anode) 38, second electrode structure (anode/cathode) 34, separator 36, electrolyte) placed thereon,
an upper plate (Jung, [0056], [0060], [0094], [0098]-[0100], Figs. 1, 3, 11, 13-20, case or lower case 42; in the alternative [0060], [0094], [0098]-[0100], Figs. 2-3 and 20, cap or upper case 30) coupled to the lower plate and configured to have the electrode interposed between the upper plate and the lower plate (Jung, [0012], claim 1, cap coupled to the case),
a sealing member (Jung, [0056], Figs. 1-3, 17, 20, gasket 46) positioned at a seam portion of the upper plate and the lower plate (Jung, Figs. 1-3, 17 and 20, cap or upper case 30, case or lower case 42, gasket 46),
the sealing member being configured to seal the upper plate and the lower plate to one another at the seam portion (Jung, [0056]), thereby defining a sealed space between the upper plate and the lower plate that is sealed from an outside of the device, the examiner notes that Jung shows such a space as the device is sealed from an outside of the device (Jung, Figs. 1-3, 17 and 20), 
and a coupling member configured to couple the upper plate and the lower plate to one another (Jung, [0094], Figs. 1-3, 17 and 20, cap or upper case 30, case or lower case 42, gasket 46), the examiner notes that the gasket is used to seal as well as couple the cap and case to one another,
wherein the upper plate includes an opening (Jung, [0056], [0060], [0094], [0098]-[0100], Figs. 1, 3, 11, 13-20, hole H1;in the alternative [0060], [0094], [0098]-[0100], Figs. 2-3 and 20, hole H4) through which a light source can be irradiated to the electrode inside of the sealed space (Jung, [0056] and [0059]),
the sealed space configured to receive an electrolyte filled therein between the upper plate and the lower plate (Jung, [0056]),
the opening is covered with a glass (Jung, [0056] and [0061], Figs. 1-3 and 13-20, transparent windows 44 and 54), 
and the upper plate is located at a position confronting a liquid surface formed by the electrolyte (Jung, [0056]).  It is the examiner’s position that the liquid electrolyte taught in Jung would have a liquid surface and the upper plate would confront this liquid surface as the space created between the case 42 and cap 30 for the electrolyte to infiltrate provides this feature.
the upper plate being higher than the liquid surface (Jung, [0056]), this limitation is met by the statement “an electrolyte that presents in the in-situ coin cell C1 may be effectively prevented from leaking between the case 42 and the first transparent window 44” in Jung [0056] as if the liquid surface were higher than the upper plate it would leak out.
The examiner notes that Jung [0050] provides support for the examiners interpretation of the relative terms “upper” and “lower”.

Regarding claim 2, Jung additionally discloses wherein the device further comprising a charge/discharge terminal configured to be electrically connected to the electrode (Jung, [0056], [0062], [0076], Fig. 7), the examiner notes that the structure of a coin cell as disclosed in Jung satisfies the metes and bounds of this limitation in order for it to function properly,
wherein the charge/discharge terminal penetrates the upper plate so that a lower end of the charge/discharge terminal is configured to be in contact with the electrode or a lead tab extending from the electrode (Jung, [0102]).

Regarding claim 4, Jung discloses all of the limitations of claim 1 as set forth above. Jung also teaches wherein the active material of the electrode may be an over-lithiated oxide such as lithium cobalt oxide LiCoO2 (Jung, [0006] and [0056]).

Regarding claim 5, Jung further teaches wherein the active material of the electrode includes graphite (Jung, [0043]). The examiner notes that the claim includes optional language.

Regarding claim 7, Jung additionally discloses a method for analyzing change in a structure of the active material of the electrode in real time during charging or discharging of the electrode using the device (Jung, [0064]-[0070]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 3 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung US20160322677A1 (cited in IDS filed 02 June 2020) in view of Lee KR20080012438A (cited in IDS filed 02 June 2020 and machine English translation provided).

Regarding claim 3, Jung discloses all of the limitations of claim 1 as set forth above. Jung is not explicit as to the material used for the opposing plates.
Lee teaches a device for analyzing an active material of an electrode (Lee, p.1 line 11 – p.3 line 36, Figs. 1-3, electrochemical in-drill cell 100), comprising:
a lower plate (Lee, p.2 lines 3-4, Figs. 1-3, bottom plate 50) configured to receive the electrode placed thereon (Lee, p.2 lines 3-6, 53-60, Figs. 1-3, electrodes 20 and 40, electrolyte injection portions 11 and 12, bottom plate 50, projection 51),
an upper plate (Lee, p.2 lines 19-22, Figs. 1-3, top plate 10) coupled to the lower plate and having configured to have the electrode interposed between the upper plate and the lower plate (Lee, p.2 lines 32-37, Figs. 1-3, top plate 10, electrodes 20 and 40, electrolyte injection portions 11 and 12, bottom plate 50, projection 51),
a sealing member positioned at a seam portion of the upper plate and the lower plate (Lee, p.2 lines 2-3, Figs. 2-3, Teflon O-ring 30),
a coupling member configured to couple the upper plate and the lower plate to one another (Lee, p.2 lines 54-60, Figs. 1-3, fixing unit 60),
wherein the upper plate includes an opening through which a light source can be irradiated to the electrode inside of the sealed space (Lee, p.2 lines 20-22, Figs. 1-3, window 13a),
the sealed space configured to receive an electrolyte filled therein between the upper plate and the lower plate (Lee, p.2 lines 22-27 and 38-46, Fig. 2, electrolyte injection ports 11 and 12, electrolyte flow paths 16 and 17),
the opening is covered with a polymer material (Lee, p.2 line 12),
and the upper plate is located at a position confronting a liquid surface formed by the electrolyte (Lee, Fig. 2).
Lee additionally discloses wherein the upper plate and the lower plate are each formed of Teflon (Lee, p.2 lines 11-12) a cost effective and durable material. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teaching of Lee in the device for analyzing an active material of an electrode of Jung wherein the upper plate and the lower plate are each formed of Teflon in order to reduce production costs.

Regarding claim 6, Jung discloses all of the limitations of claim 1 as set forth above, but does not teach explicitly wherein the coupling member is configured to adjust a distance between the upper plate and the lower plate. As discussed with regards to claim 3, Lee is analogous art teaching a device for analyzing an active material of an electrode.
Lee further discloses wherein the coupling member (Lee, p.2 lines 55-57, Figs. 1-2, fixing member 60 comprising a support 14, first screws 15a and second screws 15b) is configured to adjust a distance between the upper plate and the lower plate (Lee, p.2 lines 55-57, second screws 15b)  in order to prevent leaks.  It is the examiner’s position that second screws 15b are able to adjust a distance between the upper and lower plates as this is how screws function.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teaching of Lee with the device for analyzing an active material of an electrode of Jung wherein the coupling member is configured to adjust a distance between the upper plate and the lower plate in order to prevent leaks.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Jung US20160036011A1 (discloses a device and method for monitoring cell active material), Hirakawa JP2015216042A (discloses a device and method for monitoring cell active material including connection terminals).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED HANSEN whose telephone number is (571)272-4590. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on (571)270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JARED HANSEN/Examiner, Art Unit 1728 

/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728